       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 1 of 39




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


UPTOWN GRILL, LLC                                                    CIVIL ACTION


VERSUS                                                               NO. 13-6560


MICHAEL LOUIS SHWARTZ, ET AL.                                        SECTION: “H”



                             ORDER AND REASONS
      Pending before the Court are four Motions: (1) Shwartz’s1 Motion to
Dismiss for Lack of Jurisdiction Under the Rooker-Feldman Doctrine (Doc.
442), (2) Khodr’s2 Motion for Rule 11 Sanctions (Doc. 456), (3) Khodr’s Motion
for Partial Summary Judgment on Trade Dress Injunction (Doc. 435), and (4)
Shwartz’s Motion for Summary Judgment (Doc. 414). The Court heard oral
argument on all four Motions on November 18, 2020 and took the matter under
advisement.
      For the following reasons, Shwartz’s Motion to Dismiss for Lack of
Jurisdiction Under the Rooker-Feldman Doctrine is DENIED, Khodr’s Motion
for Rule 11 Sanctions is DENIED, Khodr’s Motion for Partial Summary
Judgment on the Issue of Standing is DENIED, and Shwartz’s Motion for
Summary Judgment is GRANTED IN PART and DENIED IN PART.



1 For ease of reference, Michael Shwartz and the Shwartz-owned entities (Camellia Grill
  Holdings, Inc.; and Camellia Grill, Inc.) are collectively referred to as “Shwartz.”
2 Hicham Khodr and the Khodr-owned entities (Uptown Grill, L.L.C.; Uptown Grill of Destin,

  L.L.C., The Grill Holdings, L.L.C., RANO, L.L.C., K&L Investments, L.L.C., Robert’s
  Gumbo Shop, L.L.C., and Chartres Grill, L.L.C.) are collectively referred to as “Khodr.”
                                               1
          Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 2 of 39




                                  BACKGROUND
         This case arises from two transactions that took place in 2006: 1) the sale
of the New Orleans-based Camellia Grill restaurant, and 2) the licensing of the
rights to Camellia Grill intellectual property. After approximately twelve years
of litigation—seven of which have been before this Court—the parties are still
fighting over what rights they were afforded under those two initial
documents—the Bill of Sale and the License Agreement. This Court has
already stated that, “[a]t every turn, the parties have seemingly operated with
the goal of extending, rather than ending, this litigation.”3 Unfortunately, the
Motions now before the Court exemplify this disturbing pattern.
         Although this Court has outlined the parties’ long and litigious history
many times before, the varying scope and subject matter of the pending
Motions again require a detailed recitation of the factual and procedural
background.
         I.      Factual Background
         Michael Shwartz’s family owned the Camellia Grill restaurant on
Carrollton Street for decades (“the Carrollton restaurant”). The Camellia Grill
was operated through Michael Shwartz’s wholly owned company, Camellia
Grill, Inc. Michael Shwartz later formed Camellia Grill Holdings, Inc. (“CGH”),
vesting in it the ownership of Camellia Grill’s federally registered trademarks.
         In 2006, following Hurricane Katrina, Michael Shwartz and Hicham
Khodr negotiated the sale of the Carrollton restaurant. In August of 2006, the
parties, through various entities, executed three contracts: (1) the Cash Sale,
(2) the Bill of Sale, and (3) the License Agreement. The August 11, 2006 Cash
Sale transferred the immovable property located at 626 Carrollton Avenue (the
home of the Camellia Grill) to RANO, L.L.C. for $490,000. The August 11, 2006


3   Doc. 294 at 2.
                                             2
          Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 3 of 39




Bill of Sale transferred all “right, title and interest in and to the . . . tangible
property located within or upon” the Carrollton restaurant, including
“appliances, recipes, trademarks, names, logos, likenesses, etc.” 4 The Bill of
Sale was executed by Michael Shwartz, Camellia Grill, Inc., and CGH in favor
of Uptown Grill, L.L.C. (“Uptown Grill”), for the sum of $10,000.00.
         On August 27, 2006, CGH and Hicham Khodr’s company, The Grill
Holdings, L.L.C. (“The Grill Holdings”), executed the License Agreement, in
which the parties acknowledged that CGH held the federally registered
trademarks and granted The Grill Holdings exclusive license to use the
trademarks for the sum of $1,000,000.00, plus royalties. The License
Agreement expressly retains ownership of the marks to the Licensor, CGH, but
permits The Grill Holdings the right to use certain defined “marks.” These
marks include all trade dress associated with the Camellia Grill restaurant.
         The License Agreement also mandates that each of its provisions is
binding upon all sublicensees. Hicham Khodr, through The Grill Holdings,
made many of the Khodr-owned entities sublicensees to the License Agreement
and used those entities to operate the Carrollton restaurant and new Camellia
Grill-style restaurants. Particularly relevant to this litigation is a Camellia
Grill-style restaurant operated by the sublicensee Chartres Grill L.L.C.
(“Chartres Grill”), which operated from 2010 to 2017 on Chartres Street in the
French Quarter (“the Chartres restaurant”). To date, however, the Carrollton
restaurant is the only Camellia Grill-style restaurant in operation.
         II.     Procedural History
         The parties’ litigious history begins in 2008 and includes litigation in
multiple courts. Only the details relevant to the pending Motions are outlined
below.


4   Doc. 442-6 at 1.
                                            3
        Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 4 of 39




       A. State Court Litigation
       In 2008, The Grill Holdings filed suit in the Civil District Court for
Orleans Parish seeking a declaratory judgment as to whether CGH had the
right to audit The Grill Holdings’ books and records under the License
Agreement.5 The state district court ruled in CGH’s favor, and the Louisiana
Fourth Circuit Court of Appeal denied The Grill Holdings’ application for
supervisory writ. In denying the writ, the Fourth Circuit found the language
of the License Agreement clear and explicit and required The Grill Holdings to
submit to the audit.6
       In 2011, CGH again filed suit in the Civil District Court for the Parish
of Orleans, arguing that The Grill Holdings had breached the terms of the
License Agreement and asking for the Agreement’s termination. On appeal,
the Louisiana Fourth Circuit affirmed the district court’s holding that The
Grill Holdings had breached the License Agreement.7 In so holding, the Fourth
Circuit also affirmed the applicability of the post-termination provisions of the
License Agreement.8 The post-termination provisions require The Grill
Holdings to “avoid any action or the continuance of any condition which might
suggest to the public that Licensee has any right to the Marks, or that Licensee
continues to be associated with Licensor” and provide that “all rights and
privileges granted to Licensee hereunder will immediately cease and will




5 Khodr contends that Shwartz initially filed suit against The Grill Holdings in the United
  States District Court for the Northern District of Mississippi, but Shwartz voluntarily
  dismissed that claim, acknowledging improper venue. Khodr then filed the 2008 state court
  action in anticipation of Shwartz’s refiled suit. See Doc. 450 at 5.
6 See Doc. 442-1.
7 The Grill Holdings, L.L.C. v. Camellia Grill Holdings, Inc., 120 So. 3d 294 (La. App. 4 Cir.

   2013).
8 Id. at 301–02.


                                                 4
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 5 of 39




revert to Licensor. Licensee will discontinue use of all Marks.”9 The Louisiana
Supreme Court denied The Grill Holdings’ application for writ.
      Although Shwartz argues that the Louisiana courts’ findings preclude
this Court’s consideration of the matters before it, Shwartz does not dispute
the fact that only the License Agreement, not the Bill of Sale, was litigated in
the state courts.
      B. Federal Court Litigation
      In July of 2013, CGH filed its first federal action against Khodr in this
Court.10 In response to the Carrollton restaurant’s nomination as a historical
landmark, CGH filed suit against The Grill Holdings and the City of New
Orleans alleging trademark infringement and deprivation of property rights
without due process and seeking a preliminary and permanent injunction
prohibiting    the    historical   landmark        designation.11   CGH’s     requested
preliminary injunction was denied, and CGH filed a Motion for Voluntary
Dismissal, which this Court granted.12
      On December 3, 2013, while the Motion for Voluntary Dismissal was
pending, Uptown Grill filed a Complaint for Declaratory Relief, the lead action
in this case, asking this Court to determine the parties’ respective rights in the
Camellia Grill trademarks within or upon the Carrollton restaurant. Shortly
thereafter, Shwartz filed a “Supplemental and Amending Petition” in the
closed state court matter against Hicham Khodr and various Khodr-owned
entities, seeking damages for trademark infringement. Khodr removed the
matter to this Court, and the actions were consolidated. Shwartz amended his

9 See Doc 442-4 at 11.
10 See Camellia Grill Holdings, Inc. v. New Orleans City, No. CIV.A. 13-5148, 2013 WL
   4431344 (E.D. La. Aug. 16, 2013).
11 CGH feared that the building’s landmark status would preclude CGH from “requir[ing] the

   removal of the façade mark at the termination of the license agreement.” Id. at *1.
12 See Camellia Grill Holdings, Inc. v. New Orleans City, No. 13-5148, 2013 WL 6440505, at

   *1 (E.D. La. Dec. 9, 2013).
                                               5
        Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 6 of 39




complaint to assert claims for trade dress infringement, as well as breach of
contract for Khodr’s continued use of Camellia Grill intellectual property
following the termination of the License Agreement.
       On July 10, 2015, this Court granted Uptown Grill’s Motion for
Summary Judgment. Shwartz appealed and, on March 23, 2016, the Fifth
Circuit affirmed this Court’s decision in part. The Fifth Circuit affirmed that
(1) this Court had subject matter jurisdiction, (2) laches did not apply to
Uptown Grill’s claims related to the Bill of Sale, (3) the License Agreement
could not be used as parol evidence to modify the terms of the Bill of Sale, and
that (4) the Bill of Sale “clearly and unambiguously transfers to Uptown Grill
the trademarks within or upon the Carrollton Avenue location.”13 The Fifth
Circuit did, however, reverse this Court’s finding that Uptown Grill owned the
Camellia Grill marks beyond the Carrollton location as the issue was not
briefed by the parties. The Fifth Circuit therefore remanded the case back to
this Court to determine the scope of relief considering Uptown Grill’s
representations and practice with respect to the License Agreement.14
       On remand, this Court addressed multiple motions for summary
judgment and held a trial to determine damages. Shwartz again appealed. On
March 29, 2019, the Fifth Circuit affirmed this Court’s finding that the Bill of
Sale assigned all Camellia Grill trademark and trade dress rights to Khodr
and that Shwartz’s claims for infringement under the Lanham Act must fail.15
As for the License Agreement, the Fifth Circuit agreed that the License


13 See Uptown Grill, L.L.C. v. Shwartz, 817 F.3d 251, 258 (2016).
14 Id. at 260. Following the Fifth Circuit’s opinion, on June 8, 2016, Shwartz filed a complaint
   in the Northern District of Mississippi whereby Shwartz “attempt[ed] to recover for his
   claimed loss of the Camellia Grill trademarks, by alleging fraud and misrepresentation
   during the transfer of the Camellia Grill trademarks.” Shwartz v. Khodr, 733 F. App’x 215,
   216 (5th Cir. 2018). The Northern District of Mississippi transferred the case to this Court,
   which subsequently dismissed Shwartz’s claims. The Fifth Circuit affirmed. Id.
15 Uptown Grill, LLC v. Camellia Grill Holdings, Inc., 920 F.3d 243 (5th Cir. 2019).


                                                  6
        Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 7 of 39




Agreement constituted a relative nullity under Louisiana law. A “relative
nullity ‘may be invoked only by the person in whose interest the ground for
nullity [such as mutual mistake] was established, and may not be declared by
the court on its own initiative.’”16 As Khodr was not asking that the License
Agreement be nullified, the Fifth Circuit found that it should be enforced “as
far as possible.”17 The Fifth Circuit thus affirmed that Khodr’s use of Camellia
Grill trademarks at the Chartres location constituted a breach of contract. As
for Shwartz’s entitlement to relief, the Fifth Circuit affirmed that there were
no compensable damages at issue and found that the scope of this Court’s
injunction—enjoining the various Khodr entities from using the marks “at any
location other than the Carrollton Location”18—was proper.
       Although the Fifth Circuit agreed with this Court’s findings related to
the Bill of Sale, Shwartz’s Lanham Act claim, and Shwartz’s trademark breach
of contract claim, the circuit court reversed this Court’s holding on Shwartz’s
trade dress breach of contract claim. This Court previously “held that Shwartz
could not bring a breach of contract claim based on trade dress because the
elements of [Camellia Grill’s] putative trade dress were not defined in the
License Agreement.”19 On appeal, however, the Fifth Circuit found that “the
elements of a claimed trade dress need not necessarily be articulated in a
contract for a party to enforce his rights under the contract.”20 Accordingly, the
Fifth Circuit found that Khodr’s use of Camellia Grill trade dress could
constitute a breach of the License Agreement. Noting that this Court had
previously identified eight alleged elements of Camellia Grill trade dress, the
Fifth Circuit “remanded for proceedings to determine if Khodr breached the

16 Id. at 250 (quoting LA. CIV. CODE art. 2031).
17 Id.
18 Doc. 358 at 3.
19 Uptown Grill, 920 F.3d at 251.
20 Id.


                                                   7
        Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 8 of 39




License Agreement by using the above-detailed alleged trade dress at the
Chartres restaurant.”21
       C. The Motions Currently Before the Court
       The Fifth Circuit most recently remanded the action to determine
whether Khodr breached the License Agreement by using Camellia Grill trade
dress at the Chartres restaurant after the termination of the License
Agreement. The Fifth Circuit clarified that, “[e]ven though we find all putative
trade dress rights were assigned to Khodr in the Bill of Sale, we must still
determine whether the License Agreement afforded Shwartz any enforceable
contract rights.”22 Having held that the License Agreement was an enforceable
contract between the parties, the Fifth Circuit essentially asks this Court to
determine if Khodr violated the post-termination provisions of the License
Agreement requiring Khodr to “avoid any action or the continuance of any
condition which might suggest to the public that [Khodr] has any rights to the
Marks, or that [Khodr] continues to be associated with [Shwartz].”23 Shwartz’s
current Motion for Summary Judgment asks this Court to rule in his favor on
this issue.
       Following the filing of Shwartz’s Motion for Summary Judgment, Khodr
filed a Motion for Partial Summary Judgment on Trade Dress Injunction. In
the Motion, Khodr argues that Shwartz lacks standing to request injunctive
relief as Khodr is not currently participating in any activity that would
constitute a breach of the post-termination provisions of the License
Agreement.
       Most recently, on August 14, 2020, Shwartz filed a Motion to Dismiss for
Lack of Jurisdiction under the Rooker-Feldman Doctrine. In the Motion,


21 Id. at 251.
22 Id.
23 Doc 442-4 at 11.


                                          8
           Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 9 of 39




Shwartz contends that the state court judgments deprive this Court of
jurisdiction, rendering void all decisions of both this Court and the Fifth
Circuit related to Uptown Grill’s request for declaratory relief.
           In response to Shwartz’s unexpected and consequential Motion to
Dismiss, Khodr filed a Motion for Rule 11 Sanctions, arguing that the Motion
to Dismiss seeks to relitigate already-litigated issues and is an attempt to
“avoid the consequences of seven years of litigation.”24 Khodr therefore
requests that this Court levy sanctions against Shwartz for “abusive and
harassing” conduct.
           Provided the significance of Shwartz’s Motion to Dismiss for Lack of
Jurisdiction Under the Rooker-Feldman Doctrine, this Court will address the
Rooker-Feldman Motion first alongside Khodr’s affiliated Motion for Rule 11
Sanctions. The Court will then address Khodr’s Motion for Partial Summary
Judgment on Trade Dress Injunction and conclude with Shwartz’s Motion for
Summary Judgment on Trade Dress.


                                    LEGAL STANDARD
      I.     Motion to Dismiss
           A Rule 12(b)(1) motion challenges the subject matter jurisdiction of a
federal district court. “A case is properly dismissed for lack of subject matter
jurisdiction when the court lacks the statutory or constitutional power to
adjudicate the case.”25 In ruling on a Rule 12(b)(1) motion to dismiss, the court
may rely on (1) the complaint alone, presuming the allegations to be true, (2)
the complaint supplemented by undisputed facts, or (3) the complaint
supplemented by undisputed facts and by the court’s resolution of disputed



24   Doc 456-1 at 2.
25   Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998).
                                                    9
           Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 10 of 39




facts.26 The proponent of federal court jurisdiction bears the burden of
establishing subject matter jurisdiction.27
     II.     Motion for Sanctions
           Federal Rule of Civil Procedure 11 establishes that “[b]y presenting to
the court a pleading, written motion, or other paper . . . an attorney . . . certifies
that[—]to the best of the person’s knowledge, information, and belief, formed
after an inquiry reasonable under the circumstances[—]the factual contentions
have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or
discovery.”28 “An attorney’s conduct is judged . . . with an objective, not a
subjective, standard of reasonableness.”29 “Reasonableness is reviewed
according to the ‘snapshot’ rule, focusing upon the instant the attorney affixes
his signature to the document.”30 A court may impose appropriate sanctions on
an attorney or party that violates the Rule, but is not required to do so.31
     III.    Motion for Summary Judgment
           “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.”32 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.”33 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is



26 Den Norske Stats Oljesels kap As v. Heere MacVof, 241 F.3d 420, 424 (5th Cir. 2001).
27 See Physicians Hosps. of Am. v. Sebelius, 691 F.3d 649, 652 (5th Cir. 2012).
28 FED. R. CIV. P. 11(b).
29 Snow Ingredients, Inc. v. SnoWizard, Inc., 833 F.3d 512, 528 (5th Cir. 2016).
30 Id. (quoting Smith v. Our Lady of the Lake Hosp., Inc., 960 F.2d 439, 444 (5th Cir. 1992)).
31 See FED. R. CIV. P. 11(b) (“[T]he court may impose an appropriate sanction . . .” (emphasis

   added)).
32 FED. R. CIV. P. 56.
33 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).


                                                 10
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 11 of 39




inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.”34
       In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor.35 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.”36 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.”37
       “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.”38 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.”39 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.”40




34 Id. at 248.
35 Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
36 Engstrom v. First Nat’l Bank, 47 F.3d 1459, 1462 (5th Cir. 1995).
37 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
38 Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.

   2004) (internal citations omitted)).
39 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v. Liquid

   Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
40 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).


                                                 11
           Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 12 of 39




                                   LAW AND ANALYSIS
      I.     Shwartz’s Motion to Dismiss for Lack of Jurisdiction Under
             the Rooker-Feldman Doctrine
           In Shwartz’s Motion to Dismiss (Doc. 442), Shwartz argues that this
Court lacks subject matter jurisdiction to hear Uptown Grill’s claims under the
Rooker-Feldman doctrine. Khodr not only disputes the doctrine’s application
but also argues that the Court should disregard Shwartz’s Motion to Dismiss
as untimely under Federal Rule of Civil Procedure 60. Accordingly, this Court
will address the applicability of Rule 60 before addressing the merits of
Shwartz’s Motion.
           A. Federal Rule of Civil Procedure 60
           Federal Rule of Civil Procedure 60 provides a mechanism by which a
party may seek relief from a final judgment, order, or proceeding.41 Khodr
argues that Shwartz’s Motion to Dismiss should be analyzed under Rule 60 as
the Motion primarily seeks to void this Court’s final orders and/or judgment
granting Uptown Grill’s request for declaratory relief. Khodr further argues
that because the Motion should be analyzed under Rule 60, not Federal Rule
of Civil Procedure 12(h)(3),42 Shwartz’s Motion to Dismiss is untimely.
Although this Court disagrees with Khodr’s analysis, this Court does find that
Rule 60 applies and bars Shwartz’s collateral attack on this Court’s final
rulings in favor of Uptown Grill.
           As explained above, this case consists of two consolidated actions:
Uptown Grill’s action for declaratory relief and Shwartz’s claims against
Hicham Khodr and other Khodr-owned entities for trademark infringement,

41   FED. R. CIV. P. 60.
42   Shwartz argues that the Motion to Dismiss is timely in accordance with Federal Rule of
     Civil Procedure 12(h)(3). Under Federal Rule of Civil Procedure 12(h)(3), “[i]f the court
     determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the
     action.”
                                                    12
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 13 of 39




trade dress infringement, and breach of contract. In 2015, this Court entered
a judgment in favor of Uptown Grill, declaring Uptown Grill to be the owner of
all Camellia Grill trademarks and dismissing Shwartz’s claims.43 On appeal,
the Fifth Circuit affirmed that Uptown Grill owned the Camellia Grill marks
at the Carrollton location but found that the issue of ownership beyond the
Carrollton location had not been sufficiently litigated in this Court.44 The Fifth
Circuit accordingly remanded the case for “further proceedings . . . to
determine the appropriateness of any further relief.”45
       In this Court’s first Order and Reasons following remand from the Fifth
Circuit, dated May 26, 2017, this Court found that Uptown Grill’s request for
declaratory relief, the “lead action,” was resolved and that the Fifth Circuit’s
ruling served only to “revive” Shwartz’s claims relative to the use of marks at
locations other than Carrollton Avenue.46 Shwartz’s claims alone have been
the subject of litigation since the Fifth Circuit’s remand. Even if Uptown Grill’s
claims somehow persisted during that time, which this Court does not
countenance, they were certainly finalized with the Fifth Circuit’s 2019 opinion
affirming this Court’s rulings relating to the Bill of Sale. For all relevant
purposes, therefore, Uptown Grill’s claims have been fully and finally
adjudicated.
       In Hall v. Hall, the Supreme Court held that a single case in a
consolidated action is independently appealable even if other cases within the
action remain pending.47 In reaching its holding, the Hall Court explained that
“one or many or all of the phases of the several actions may be merged. But
merger is never so complete in consolidation as to deprive any party of any

43 See Doc. 206.
44 Uptown Grill, 817 F.3d at 258–59.
45 Id. at 260.
46 See Doc. 294 at 5.
47 138 S. Ct. 1118 (2018).


                                          13
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 14 of 39




substantial rights which he may have possessed had the actions proceeded
separately.”48 Applying Hall’s reasoning to the current matter, it is clear that
analysis under Rule 60 is warranted. Despite consolidation, Uptown Grill has
a substantial right to finality after its rights have been definitively
adjudicated. Shwartz’s current Motion to Dismiss, however, seeks to disturb
that right by voiding all orders and judgments of this Court granting Uptown
Grill’s claims for declaratory relief.49 Accordingly, this Court holds that Rule
60 governs Shwartz’s Motion to Dismiss.50
       Federal Rule of Procedure Rule 60(b) provides the grounds upon which a
party may seek relief from a final judgment. These grounds include:
       (1) mistake, inadvertence, surprise, or excusable neglect;
       (2) newly discovered evidence that, with reasonable diligence,
       could not have been discovered in time to move for a new trial
       under Rule 59(b);
       (3) fraud (whether previously called intrinsic or extrinsic),
       misrepresentation, or misconduct by an opposing party;
       (4) the judgment is void;
       (5) the judgment has been satisfied, released, or discharged; it is
       based on an earlier judgment that has been reversed or vacated; or
       applying it prospectively is no longer equitable; or
       (6) any other reason that justifies relief.




48 Id. at 1130 (quoting 3 J. MOORE & J. FRIEDMAN, MOORE’S FEDERAL PRACTICE § 42.01, at
   3050–51 (1938)).
49 See Doc. 442 at 1 (moving this Court to dismiss Uptown Grill’s claims for lack of subject

   matter jurisdiction).
50 Although this Court acknowledges the limited case law wherein courts have applied Rule

   60 to pending, consolidated actions, this Court agrees with the logic of those cases where
   they are available. See e.g., Kurzweil v. Philip Morris Cos., Inc., No. 94 CIV. 2373 (MBM),
   1997 WL 167043, at *3 (S.D.N.Y. Apr. 9, 1997) (“My September 1995 order dismissing
   plaintiffs’ complaint for failure to state a claim was a final order terminating the litigation
   and finally determining the merits of the case, and judgment could have been entered
   immediately. The entry of the judgment was delayed only because [of ongoing proceedings
   in the consolidated case]. Plaintiffs’ motion is addressed correctly to the September 1995
   order and is timely filed under Rule 60(b).”).
                                                   14
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 15 of 39




Usually, “[a] motion under Rule 60(b) must be made within a reasonable
time—and for reasons (1), (2), and (3) no more than a year after the entry of
the judgment or order or the date of the proceeding.”51 Motions under Rule
60(b)(4), however, do not follow the usual rules.
       A judgment is void under Rule 60(b)(4) “‘only if the court that rendered
it lacked jurisdiction of the subject matter, or of the parties, or it acted in a
manner inconsistent with due process of law.’”52 As Shwartz’s Motion to
Dismiss is challenging this Court’s subject matter jurisdiction, it is
appropriately analyzed as a motion under Rule 60(b)(4). Unlike the rest of Rule
60(b), “‘Rule 60(b)(4) motions leave no margin for consideration of the district
court’s discretion as the judgments themselves are by definition either legal
nullities or not.’”53 Further, as “the mere passage of time cannot convert an
absolutely void judgment into a valid one,” Rule 60(b)(4) motions are not
subject to a time limit, and the court must void the judgment if it finds that
subject matter jurisdiction was lacking.54
       The caveat to this rule, however, is that “[a] district court’s exercise of
subject-matter jurisdiction, even if erroneous, is res judicata and is not subject
to collateral attack through Rule 60(b)(4) if the party seeking to void the
judgment had the opportunity previously to challenge jurisdiction and failed
to do so.”55 In Picco v. Global Marine Drilling Co., the plaintiff filed a Rule
60(b)(4) motion arguing that the district court’s judgment was void because it
was entered after the bankruptcy court entered an automatic stay and divested


51 FED. R. CIV. P. 60(c)(1).
52 Brumfield v. La. State Bd. of Educ., 806 F.3d 289, 298 (5th Cir. 2015) (quoting Williams v.
   New Orleans Pub. Serv., Inc., 728 F.2d 730, 735 (5th Circ. 1984)).
53 Id. at 296 (quoting Carter v. Fenner, 136 F.3d 1000, 1005 (5th Cir. 1998)).
54 Jackson v. FIE Corp., 302 F.3d 515, 523–24 (5th Cir. 2002).
55 United States v. Hansard, No. 07-30090, 2007 WL 2141950, at *1 (5th Cir. July 26, 2007)

   (citing Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702
   n.9 (1982); Picco v. Global Marine Drilling Co., 900 F.2d 846, 850 (5th Cir. 1990)).
                                                 15
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 16 of 39




the district court of jurisdiction.56 The district court granted the Rule 60(b)(4)
motion, and the Fifth Circuit reversed. The Fifth Circuit reasoned that “the
district court was fully aware of the automatic stay, and therefore implicitly
concluded that its dismissal was consistent with its terms. Picco did not object
or appeal to challenge the district court’s jurisdiction.”57 The Fifth Circuit
found that application of res judicata was proper in a case such as this where
“the challenging party was before the court when the order in question was
entered and had notice of it and had a full and fair, unimpeded opportunity to
challenge it, and the court’s jurisdiction, by appeal.”58
       This Court finds that the logic of Picco applies to this case. This Court
litigated Uptown Grill’s claims from 2013 to 2017. During that time, both this
Court and the Fifth Circuit addressed the impact that the state courts’
holdings had on this Court’s interpretation of the Bill of Sale and the parties’
intellectual property rights. At all times, this Court found that its jurisdiction
was proper. Additionally, “Rule 60(b)(4) does not provide a license for litigants
to sleep on their rights.”59 Shwartz had a multitude of opportunities to raise
Rooker-Feldman but failed to do so. In fact, Shwartz argued that federal
question jurisdiction was improper in both this Court and the Fifth Circuit but
did not raise Rooker-Feldman.60 Now that Uptown Grill’s claims have long
been settled, this Court does not find reason to disturb its final ruling simply
because Shwartz only recently discovered, seven years after these proceedings
began, the potential applicability of Rooker-Feldman.61 Accordingly, because



56 Picco, 900 F.2d at 849–50.
57 Id. at 850.
58 Id. See also Brown v. Illinois Cent. R. Co., 480 F. App’x 753, 754 (5th Cir. 2010).
59 United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 275 (2010).
60 See Uptown Grill, 817 F.3d at 256.
61 See also In re Bell Family Tr., 575 F. App’x 229, 233 (5th Cir. 2014) (rejecting plaintiff’s

   arguments that “she only ‘recently’ realized that ‘the court lacked jurisdiction in matters
                                                 16
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 17 of 39




res judicata applies to this Court’s determination of its finding of jurisdiction62
and because this case does not demonstrate “a clear usurpation of power” or
“total want of jurisdiction” as to warrant the disturbing of a final order,63 this
Court finds that its prior rulings in favor of Uptown Grill should not be
disturbed.
       B. The Rooker-Feldman Doctrine
       Assuming arguendo that Shwartz’s Motion is properly before the Court,
Shwartz’s Motion to Dismiss for Lack of Jurisdiction Under the Rooker-
Feldman doctrine still fails on the merits. In Rooker v. Fidelity Trust Co.,64 the
Supreme Court stated that federal district courts lacked appellate authority to
reverse or modify state court decisions, even if erroneous.65 Six years later, in
District of Columbia Court of Appeals v. Feldman,66 the Supreme Court stated
that federal courts cannot review state court judicial decisions and cannot
address claims “inextricably intertwined” with the state court decisions.67
Today, “‘the Rooker–Feldman doctrine holds that inferior federal courts do not




   of ‘spendthrift’ trust and that there are no deadlines to file a Motion to redress lack of
   jurisdiction’” when plaintiff had multiple opportunities to challenge jurisdiction).
62 See Winograd v. Fowler, 184 F.3d 816 at *3 (5th Cir. 1999). In Winograd, the Fifth Circuit

   denied consideration of plaintiff’s Rule 60(b)(4) motion to vacate the court’s judgment for
   lack of jurisdiction under Rooker-Feldman. Id. at *1. Although the district court did not
   address Rooker-Feldman’s application during the proceedings, the Fifth Circuit affirmed
   the district court’s finding that res judicata barred consideration of the motion where the
   factual basis for Rooker-Feldman was evidenced on the face of the pleadings and the
   plaintiff had a “full and fair unimpeded opportunity to challenge it based upon subject
   matter jurisdiction.” Id. at *2.
63 “[T]otal want of jurisdiction must be distinguished from an error in the exercise of

   jurisdiction, and . . . only rare instances of a clear usurpation of power will render a
   judgment void.” Espinosa, 559 U.S. at 271 (quoting United States v. Boch Oldsmobile, Inc.,
   909 F.2d 657, 661 (1st Cir. 1990)).
64 263 U.S. 413 (1923).
65 See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284–85 (2005).
66 D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).
67 See Exxon, 544 U.S. at 285–86.


                                                 17
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 18 of 39




have the power to modify or reverse state court judgments’ except when
authorized by Congress.”68
      In Exxon Mobil Corp. v. Saudi Basic. Indus. Corp., the Supreme Court
addressed the Rooker-Feldman doctrine and emphasized that it occupies
“narrow ground.”69 The Supreme Court held that the doctrine only applies to:
(1) cases brought by state court losers, (2) complaining of injuries caused by
state court judgments, (3) rendered before the district court proceedings
commenced, and (4) inviting district court review and rejection of those
judgments.70 The two hallmarks of the Rooker-Feldman inquiry are thus: (1)
“what the federal court is being asked to review and reject,” and (2) “the source
of the federal plaintiff’s alleged injury.”71 If the federal court is being asked to
review a decision from a state court judicial proceeding, and the state court
judgment is the source of the injury, then the Rooker-Feldman doctrine denies
the federal court of subject matter jurisdiction.72 Shwartz argues that all four
elements of the Rooker-Feldman doctrine are satisfied here as the previous
state court rulings are “inextricably intertwined” with Uptown Grill’s
requested declaratory relief. This Court disagrees.
      This Court finds that Shwartz cannot demonstrate even the first
requirement of Rooker-Feldman—that the case be brought by a state court
loser. Rooker-Feldman “has no application to a federal suit brought by a
nonparty to the state suit.”73 Here, the parties to the state court proceedings,




68 Truong v. Bank of Am., N.A., 717 F.3d 377, 382 (5th Cir. 2013) (quoting Union Planters
   Bank Nat’l Ass’n v. Salih, 369 F.3d 457, 462 (5th Cir. 2004)).
69 Exxon, 544 U.S. at 284.
70 Id.
71 Truong, 717 F.3d at 382.
72 See id. at 382–83.
73 Exxon, 544 U.S. at 287 (paraphrasing Johnson v. De Grandy, 512 U.S. 997, 1005–06

   (1994)).
                                              18
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 19 of 39




the Grill Holdings and CGH, were the parties to the License Agreement.74
Uptown Grill, a different Khodr-owned entity, brought the initial federal action
for declaratory relief as the sole buyer in the Bill of Sale. As Uptown Grill was
not a party to the state court proceedings, it cannot be the “state court loser”
as required by Rooker-Feldman.
       Shwartz contends, however, that because Uptown Grill was a
sublicensee to the License Agreement, Uptown Grill is a “successor in interest”
to The Grill Holdings and thus stands in the shoes of The Grill Holdings for
purposes of Rooker-Feldman. In Lance v. Dennis, the Supreme Court held that
Rooker-Feldman does not bar suits by nonparties to the state action even if,
under preclusion principles, they were in privity with the state court loser.75
The Supreme Court in Lance did, however, acknowledge the possibility of a
limited exception whereby “Rooker-Feldman may be applied against a party
not named in an earlier state proceeding—e.g., where an estate takes a de facto
appeal in a district court of an earlier state decision involving the decedent.”76
Although Shwartz is correct that courts have utilized the Lance exception to
enforce Rooker-Feldman against successors in interest,77 the facts of this case
fit squarely within the holding of Lance, not the exception.
       Uptown Grill is not a successor in interest to The Grill Holdings but
rather a distinct juridical entity.78 In fact, the relationship between these two

74 See Docs. 442-1, 442-3, 442-4, 442-5.
75 Lance v. Dennis, 546 U.S. 459, 466 (2006).
76 Id. at 466 n.2.
77 See e.g., Morris v. Am. Home Mortg. Servicing, Inc., 443 F. App’x 22, 24 (5th Cir. 2011)

   (finding that the absence of the federal defendant in the state court action did not preclude
   applicability of the Rooker-Feldman doctrine where the federal defendant was the
   successor-in-interest to the plaintiff in the state foreclosure proceeding).
78 As evidence that Uptown Grill stands in the shoes of The Grill Holdings, Shwartz looks to

   a 2012 affidavit by Hicham Khodr stating “[t]hat the sublicensees, Uptown Grill, L.L.C.,
   Chartres Grill, L.L.C., and Destin Grill L.L.C. were companies [Hicham Khodr] formed
   only for accounting purposes and are not third parties.” See Doc. 115-5 at 3. Shwartz has,
   however, already cited to this same language in his briefings to this Court and the Fifth
                                                  19
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 20 of 39




entities and the extent to which Uptown Grill is bound by the state court
judgments is an issue that has already been examined by both this Court and
the Fifth Circuit. In its first opinion in this matter, the Fifth Circuit affirmed
this Court’s denial of Shwartz’s laches claim, finding that Uptown Grill had
not unreasonably delayed asserting its ownership rights because “Uptown
Grill was not a party to any litigation where ownership of the trademarks was
at issue until it filed its action for declaratory judgment.”79 The Fifth Circuit
further noted that:
       even if earlier litigation between Camellia Grill, Inc., CGH, and/or
       any of Khodr’s entities could somehow be imputed to Uptown Grill,
       the License Agreement, not the Bill of Sale, was at issue in those
       cases. Accordingly, Uptown Grill may not be punished for failing
       to assert the Bill of Sale in prior litigation, and laches is
       inapplicable.80

The Fifth Circuit also went on to find that, because Uptown Grill was not a
party to the License Agreement, the provisions of the License Agreement were
irrelevant to construing the Bill of Sale.81 Thus, although the Fifth Circuit
found Uptown Grill to be an “affiliate” of The Grill Holdings under the License
Agreement, the court did not find the parties so connected as to constructively
render Uptown Grill a party to the state proceedings.82
       The Fifth Circuit’s prior statements in this matter are remarkably
relevant to resolving the applicability of Rooker-Feldman. The Fifth Circuit



   Circuit to argue that Uptown Grill consented to the License Agreement. See Brief for
   Appellant, Uptown Grill, L.L.C. v. Shwartz, 817 F.3d 251, 258 (2016) (No. 15-30617), 2015
   WL 5665651, at *18–21. The Fifth Circuit nevertheless held that Uptown Grill was not a
   party to the License Agreement or the state court litigation. Uptown Grill, 817 F.3d at 256–
   57. Accordingly, the affidavit does not change the fact that Uptown Grill is not a party
   against whom Rooker-Feldman applies.
79 Uptown Grill, 817 F.3d at 256 (emphasis added).
80 Id. at 256–57.
81 Id.
82 Id. at 256–57, 59.


                                                 20
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 21 of 39




found that Uptown Grill was not a state court loser and also distinguished the
injuries addressed by the state and federal proceedings. Rooker-Feldman bars
claims by state court losers that complain of injuries caused by state court
judgments and invite district court review and rejection of those judgments.83
Both this Court and the Fifth Circuit have confirmed that Uptown Grill’s
federal action relates only to ownership under the Bill of Sale—an issue that
was not addressed by the state courts. Accordingly, this Court’s granting of
Uptown Grill’s request for declaratory relief does not address any injuries
created by the state court judgments nor does it reject any findings by the state
courts.
       In spite of the Fifth Circuit’s prior statements, Shwartz still argues that
Uptown Grill’s sought declaratory relief under the Bill of Sale is inextricably
intertwined “with [the] two prior final judgments of the Louisiana Fourth
Circuit Court of Appeal affirming the contractual validity of a License
Agreement between the parties.”84 The Fourth Circuit affirmed the validity of
the License Agreement and found the Agreement terminated, “restoring all
rights to the licenses [and] marks to [Shwartz].”85 Shwartz thus contends that
this Court’s ruling in favor of Uptown Grill essentially “vitiates” the License
Agreement as it allows Uptown Grill to operate the Camellia Grill where the
termination provisions of the License Agreement do not.
       It is undisputed that, under both this Court and the Fifth Circuit’s
holdings, Shwartz lost rights to the Bill of Sale that the state courts otherwise
attributed to him under the License Agreement. This fact alone, however, does




83 See Exxon, 544 U.S. at 284.
84 Doc. 442-7 at 1.
85 Doc. 442-3 at 1 (Judgment by the Civil District Court for the Parish of Orleans); Doc. 442-

   4 (Fourth Circuit Court of Appeal opinion affirming the Judgment).
                                                 21
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 22 of 39




not equate to a “direct attack” on the state court judgments.86 To the contrary,
this Court has enforced the state courts’ findings that the License Agreement
is a valid and enforceable document and has spent the past three years
litigating Shwartz’s related breach of contract claims. Rooker-Feldman “does
not prohibit a plaintiff from ‘present[ing] some independent claim, albeit one
that denies a legal conclusion that a state court has reached in a case to which
he was a party.’”87 This Court was asked to evaluate Uptown Grill’s ownership
rights under the Bill of Sale. Neither ownership nor the Bill of Sale was
litigated in the state courts. Uptown Grill has thus presented an independent
claim, and this Court’s legal conclusions related to the Bill of Sale do not vitiate
the state courts’ conclusions related to the License Agreement.
       Shwartz asks this Court to follow the logic of Johnson v. Way Cool
Manufacturing, L.L.C.88 There, the federal plaintiffs, the Johnsons, executed
a purchase agreement and licensing agreement in favor of Way Cool
Manufacturing, L.L.C.89 After a dispute over the terms of the licensing
agreement, an arbitrator determined that the Johnsons had breached the
licensing agreement and the asset purchase agreement, and the state court
entered a judgment affirming the arbitration award.90 When the Johnsons
later filed in federal court, their claims were dismissed under Rooker-


86 See Weaver v. Texas Capital Bank N.A., 660 F.3d 900, 904 (5th Cir. 2011) (“[T]he Rooker–
   Feldman doctrine generally applies only where a plaintiff seeks relief that directly attacks
   the validity of an existing state court judgment.”).
87 See Truong, 717 F.3d at 382 (quoting Exxon, 544 U.S. at 293). Shwartz further argues,

   however, that “a plaintiff cannot ‘circumvent this jurisdictional limitation by asserting
   claims not raised in the state court proceeding or claims framed as original claims for relief,’
   if these claims are ‘inextricably intertwined with the state judgment.’” Doc. 442-7 at 20
   (quoting United States v. Shepherd, 23 F.3d 923, 924 (5th Cir. 1994)). The Fifth Circuit,
   however, has already determined that Uptown Grill was not delayed in asserting its claim
   for relief in this Court. See Uptown Grill, 817 F.3d at 256–57.
88 20 F. App’x 895 (Fed. Cir. 2001).
89 Id. at 896–97.
90 Id. at 897.


                                                   22
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 23 of 39




Feldman.91 The Federal Circuit affirmed the lower court decision, finding the
Johnsons’ contract-based claims in direct conflict with the state court
judgment.92 Notably, the Federal Circuit also found that Rooker-Feldman
barred the Johnsons’ patent infringement claims even though infringement
was not addressed in state court.93 The Federal Circuit reasoned that, because
permission from the patentee destroys liability for patent infringement, the
state court’s finding that Way Cool Manufacturing, L.L.C. had authority to act
under the license agreement precluded the federal court’s finding of
infringement.94 As the federal court could not find for the Johnsons without
finding that the state court’s decision was wrongfully decided, the court found
the claims “inextricably intertwined” with the state court decision.
       This Court does not find Johnson instructive. First, Johnson was decided
before the Supreme Court emphasized the narrowness of Rooker-Feldman in
Exxon. Indeed, the Johnson court found the Rooker-Feldman doctrine
applicable even though the Johnsons did not participate in the state
litigation.95 Further, for the federal court in Johnson to have found in favor of
the plaintiffs on infringement, the federal court would have had to find the
state court erroneous in its interpretation of the licensing agreement. To the
contrary, this Court’s ruling in favor of Uptown Grill did not require this Court
to overrule or question any finding made by the state courts. In fact, both this
Court and the Fifth Circuit refused to use the License Agreement to interpret


91 Id.
92 Id. at 898.
93 Id.
94 Id. at 898–99.
95 As support for this proposition, the Johnson court cited to Lemonds v. St. Louis County,

   222 F.3d 488 (8th Cir. 2000). The Eighth Circuit has acknowledged Lemonds as superseded
   by Exxon’s clarification of the Rooker-Feldman doctrine. See Shelby Cty. Health Care Corp.
   v. S. Farm Bureau Cas. Ins. Co., 855 F.3d 836, 841 (8th Cir. 2017). Following Exxon, the
   Rooker-Feldman doctrine does not apply unless the federal plaintiff was a party to the state
   action. See Exxon, 544 U.S. at 287.
                                                 23
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 24 of 39




the Bill of Sale, contrary to Shwartz’s requests.96 Finally, Johnson is
distinguishable as the Johnson state court fully litigated the parties’ rights
under both the licensing agreement and the asset purchase agreement,
whereas the issues of licensure and ownership in the present matter were
bifurcated between the state and federal suits.97 Therefore, unlike in Johnson,
the state and federal claims in this matter are not “inextricably intertwined,”
and this Court does not risk an implicit overruling of the state courts’ decisions.
       Finally, Shwartz argues in his Reply that this Court erred in finding that
the License Agreement did not modify the Bill of Sale.98 This Court has
litigated the relationship between the Bill of Sale and the License Agreement
ad nauseum. To the extent that Shwartz’s remaining arguments ask this Court
to revisit its interpretation of these two agreements, this Court declines to do
so.99 This Court agrees with Khodr that a great deal of Shwartz’s briefing
consists of recycled arguments and represents an attempt to “take another bite
at the proverbial apple.”100 Many, if not all, of Shwartz’s arguments are
contradicted by prior rulings of this Court and the Fifth Circuit. Accordingly,
this Court finds that Shwartz’s Motion to Dismiss for Lack of Jurisdiction
Under Rooker-Feldman is without merit and that Khodr’s Motion for Rule 11
Sanctions warrants consideration.




96 See Uptown Grill, 817 F.3d at 258 (“We thus decline the Shwartz parties’ invitation to
   consider parol evidence such as the License Agreement in interpreting the Bill of Sale.”).
97 Johnson, 20 F. App’x at 898.
98 See Doc. 454 at 6–8.
99 Shwartz asks this Court to consider Fonseca v. Pelican Pub. Co., Inc., 921 So.2d 112 (La.

   App. 5 Cir. 2006), where the Louisiana Fifth Circuit Court of Appeal interpreted a series
   of contracts between an author and her publisher. This Court does not find Fonseca
   relevant to the issue of Rooker-Feldman, and therefore declines to address Shwartz’s
   related arguments.
100 Doc. 45 at 34.


                                                24
            Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 25 of 39




      II.      Khodr’s Motion for Rule 11 Sanctions
            In Khodr’s Motion for Rule 11 Sanctions (Doc. 456), Khodr asks this
Court to sanction Shwartz for filing the Motion to Dismiss for Lack of
Jurisdiction Under Rooker-Feldman. Khodr argues that Shwartz’s Motion to
Dismiss was filed to harass, cause unnecessary delay, and to increase the cost
of litigation—all in violation of Rule 11. In response, Shwartz argues that the
Motion to Dismiss is meritorious and that Khodr’s Motion for Sanctions suffers
from procedural defects that preclude consideration of Khodr’s Motion on the
merits. Finding Khodr’s Motion procedurally deficient, this Court will not
address its merits.
            Federal Rule of Civil Procedure 11(c)(2) requires that “the motion [for
sanctions] must be served under Rule 5, but it must not be filed or be presented
to the court if the challenged paper, claim, defense, contention, or denial is
withdrawn or appropriately corrected within 21 days after service or within
another time the court sets.” Here, Khodr served the draft motion for sanctions
upon Shwartz at least twenty-one days before filing it. The version of the
motion that Khodr filed in this Court, however, contains substantial variances
from the version initially served upon Shwartz. The question before this Court
then is whether these alterations violate Rule 11’s safe harbor provision.
            Although the Fifth Circuit has yet to directly address this issue, the Fifth
Circuit’s discussion of Rule 11 in In re Pratt101 is instructive. The Fifth Circuit
there held that informal notice, such as a warning letter, is insufficient to meet
the requirements of Rule 11 or Bankruptcy Rule 9011.102 In reaching this




101In re Pratt, 524 F.3d 580 (5th Cir. 2008).
102Id. at 588. The issue presented in In re Pratt implicated Bankruptcy Rule 9011, but the
  Fifth Circuit looked to Rule 11 jurisprudence as “Rule 9011 is substantially identical to
  Federal Rule of Civil Procedure 11.” Id. at 586.
                                                25
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 26 of 39




conclusion, the Fifth Circuit quoted the following excerpt from the Tenth
Circuit:
       The reason for requiring a copy of the motion itself, rather than
       simply a warning letter, to be served on the allegedly offending
       party is clear. The safe harbor provisions were intended to
       “protect[ ] litigants from sanctions whenever possible in order to
       mitigate Rule 11’s chilling effects, formaliz[e] procedural due
       process considerations such as notice for the protection of the party
       accused of sanctionable behavior, and encourag[e] the withdrawal
       of papers that violate the rule without involving the district court.”
       Thus, “a failure to comply with them [should] result in the rejection
       of the motion for sanctions.”103

Considering the policy underlying Rule 11’s safe harbor provision, the fact that
the plain language of the rule “mandates that the movant serve the respondent
with a copy of the motion before filing it with the court,” and the fact that the
Fifth Circuit has “continually held that strict compliance with Rule 11 is
mandatory,” the In re Pratt court found that “‘substantial compliance’ through
informal service” was insufficient.104
       In light of the Fifth Circuit’s practice of “strict compliance,” several
courts within this circuit have held that the served motion must be identical to
the filed motion for sanctions to comply with Rule 11.105 Moreover, while many


103 In re Pratt, 524 F.3d at 586–87 (quoting Roth v. Green, 466 F.3d 1179, 1192–93 (10th Cir.
   2006)).
104 Id. at 588.
105 See Wells Fargo Home Mortg., Inc. v. Taylor, No. 04-825, 2004 WL 1771607, at *1 (E.D.

   La. Aug. 5, 2004) (Livaudais, Senior J.) (finding that the served draft, which alleged
   different grounds for sanctions, was not sufficient under Rule 11); Orchestrate HR, Inc. v.
   Trombetta, 178 F. Supp. 3d 476, 500 (N.D. Tex. 2016) (Horan, J.), objections overruled sub
   nom. Orchestratehr, Inc. v. Trombetta, No. 3:13-CV-2110-KS-BH, 2016 WL 5942223 (N.D.
   Tex. Oct. 13, 2016) (“Rule 11’s plain language provides that the movant must file with
   Court, after the expiration of the safe-harbor period, the motion that was served upon the
   adversary.” (citations omitted)); Thabico Co. v. Kiewit Offshore Servs., Ltd., No. 2:16-CV-
   427, 2017 WL 3387185, at *5 (S.D. Tex. Aug. 7, 2017) (Ramos, J.) (“Rule 11(c)’s safe harbor
   provisions are strictly construed and require Kiewit to have served its motion for sanctions
   in identical form at least 21 days prior to presenting it to the Court for a ruling.”);
   SortiumUSA, LLC v. Hunger, No. 3:11-CV-1656-M, 2014 WL 1080765, at *3 (N.D. Tex.
                                                 26
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 27 of 39




of the courts outside of the Fifth Circuit have rejected this “hyper-technical”
reading of Rule 11, most have still required, at the very least, that the
sanctionable grounds alleged, the legal arguments asserted, and the form of
relief requested be the same in both the served and filed documents.106
       Here, the final Motion for Sanctions that Khodr filed with this Court
contained substantial deviations from the draft version Khodr served upon
Shwartz. These alterations include the addition of argument and case law
under 28 U.S.C. § 1927, the addition of argument and case law relating to
“legally indefensible” filings, and a change in the relief requested.107
Accordingly, even if the pleadings need not be identical, this Court finds
substantial differences between Khodr’s served and filed motions, thereby
rendering Khodr’s Motion procedurally deficient. Accordingly, Khodr’s Motion
for Rule 11 Sanctions is denied.
   III.   Khodr’s Motion for Partial Summary Judgment on Trade
          Dress Injunction
       Khodr files this Motion for Partial Summary Judgment (Doc. 435) on the
issue of standing. Specifically, Khodr argues that the one claim remaining
before this Court—Shwartz’s108 claim that Khodr breached the License
Agreement by using Camellia Grill trade dress at the Chartres restaurant—is


   Mar. 18, 2014) (Lynn, J.) (“‘The requirement that the actual motion be served was
   deliberately imposed . . . to ensure that the moving party understands the seriousness of
   [the] motion and [that it] will define precisely the conduct claimed to violate the rule.”
   (quoting O’Connell v. Smith, No. CV 07-0198-PHX-SMM, 2008 WL 477875, at *2 (D. Ariz.
   Feb. 19, 2008)).
106 See Merritt v. Lake Jovita Homeowner’s Ass’n, Inc., No. 8:08-CV-98-T-27EAJ, 2010 WL

   11507746, at *1 (M.D. Fla. May 11, 2010) (and cases cited therein); Rygg v. Hulbert, No.
   C11-1827JLR, 2012 WL 12847008, at *3 (W.D. Wash. Sept. 21, 2012), aff’d, 611 F. App’x
   900 (9th Cir. 2015) (and cases cited therein).
107 Compare Doc. 456 (Khodr’s filed Motion for Sanctions), with Doc. 466-2 (Khodr’s served

   Motion for Sanctions).
108 The Court notes that Shwartz’s entity, CGH, is the only member of the Shwartz entities

   that has pending claims against the Khodr entities. For continuity, however, this Court
   will continue to refer to CGH as Shwartz.
                                                27
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 28 of 39




now moot.109 In Shwartz’s pending Motion for Summary Judgment, Shwartz
requests relief in the form of a “narrowly-tailored permanent injunction
precluding Khodr from further use of any of the trade dress attributes at future
restaurants and an award of attorney’s fees incurred in connection with this
matter.”110 Khodr, however, no longer operates the Chartres restaurant or any
other Camellia Grill derivative restaurant. Khodr therefore argues in his
Motion for Partial Summary Judgment that Shwartz lacks standing to seek
injunctive relief.
       Article III of the U.S. Constitution limits a federal court’s jurisdiction to
“cases or controversies,” and requires plaintiffs to have a personal stake in the
suit.111 Standing to sue under Article III thus requires the plaintiff to have
“suffered an injury (a) to a legally protected interest, and that is actual or
imminent, concrete and particularized; (b) that is fairly traceable to the
challenged action of the defendant; and (c) that is redressable by the court.”112
When the plaintiff seeks injunctive relief, he must show “a real and immediate
threat of future or continuing injury apart from any past injury.”113
       The personal interest that Article III demands “at the commencement of
the litigation (standing) must continue throughout its existence (mootness).”114
Mootness is thus often referred to as “standing in a time frame.”115 “Mootness
applies when intervening circumstances render the court no longer capable of
providing meaningful relief to the plaintiff.”116 When a claim is moot, “it



109 See Uptown Grill, L.L.C., 920 F.3d at 251.
110 Doc. 414 at 1.
111 Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).
112 Id.
113 Aransas Project v. Shaw, 775 F.3d 641, 648 (5th Cir. 2014) (citing In re Stewart, 647 F.3d

   553, 557 (5th Cir. 2011)).
114 Laidlaw, 528 U.S. at 170.
115 United States Parole Comm’n v. Geraghty, 445 U.S. 388, 397 (1980).
116 Ctr. for Biological Diversity, Inc. v. BP Am. Prod. Co., 704 F.3d 413, 425 (5th Cir. 2013).


                                                 28
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 29 of 39




presents no Article III case or controversy, and a court has no constitutional
jurisdiction to resolve the issues it presents.”117
       The doctrines of mootness and standing, however, are not coextensive.
“The bar to overcome mootness is lower than the bar to establish standing:
‘there are circumstances in which the prospect that a defendant will engage in
(or resume) harmful conduct may be too speculative to support standing, but
not too speculative to overcome mootness.’”118 Unlike standing, the mootness
doctrine admits an exception for situations where the unlawful activity is
“capable of repetition, yet evading review.”119 It is thus “well settled that a
defendant’s voluntary cessation of allegedly illegal conduct does not moot the
controversy arising from the challenged activity.”120 Provided the risk that a
defendant might cease unlawful conduct when sued and later resume the
conduct after the case is dismissed, “‘a defendant claiming that its voluntary
compliance moots a case bears a formidable burden of showing that it is
absolutely clear the allegedly wrongful behavior could not reasonably be
expected to recur.’”121 These cases therefore “‘require closer examination than
allegations that ‘happenstance’ or official acts of third parties have mooted the
case.’ The overarching goal is to determine whether the defendant’s actions are
mere ‘litigation posturing’ or whether the controversy is extinguished.”122




117 Nat’l Rifle Ass’n of Am., Inc. v. McCraw, 719 F.3d 338, 344 (5th Cir. 2013).
118 Cain v. City of New Orleans, 281 F. Supp. 3d 624, 641 (E.D. La. 2017), aff’d sub nom. Cain
   v. White, 937 F.3d 446 (5th Cir. 2019) (quoting Laidlaw, 528 U.S. at 190)).
119 Laidlaw, 528 U.S. at 191, 120.
120 Donovan v. Cunningham, 716 F.2d 1455, 1461 (5th Cir. 1983). See also Already, 568 U.S.

   at 91 (“A defendant cannot, however, automatically moot a case simply by ending its
   unlawful conduct once sued.”).
121 Already, 568 U.S. at 727 (quoting Laidlaw, 528 U.S. at 190). See also Texas v. Equal

   Employment Opportunity Comm’n, 933 F.3d 433, 449 (5th Cir. 2019).
122 Fontenot v. McCraw, 777 F.3d 741, 748 (5th Cir. 2015) (quoting Envt’l Conservation Org.

   v. City of Dallas, 529 F.3d 519, 528 n. 4 (5th Cir. 2008)).
                                                 29
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 30 of 39




      Khodr argues that this case is moot as Shwartz cannot demonstrate “a
real or immediate threat that [Shwartz] will be harmed again.”123 Khodr
contends that the Chartres restaurant operated from 2010–2017 and that
there is no evidence that it will re-open. Khodr, however, does not attribute the
closure of the Chartres restaurant to external forces124 but rather admits that
“the Khodr Parties have voluntarily ceased using the alleged trade dress.”125
Accordingly, this Court finds that the “voluntary cessation” standard applies,
and that Khodr bears a “heavy burden that ‘there is no reasonable expectation
that the wrong will be repeated.’”126
      This Court finds Khodr’s arguments unconvincing. Khodr argues that
there is no “evidence of real or immediate threat that the wrong will be
repeated.”127 The only support Khodr offers for this contention, however, is that
“[t]he Chartres Location has not operated since [2017], and there is no evidence
that the Chartres Location has any intention of re-opening its doors
(particularly at a time when restaurants are under economic strain and heavy
regulation).”128 Strikingly, Khodr offers this Court no argument or evidence to
suggest that Khodr intends to refrain from using Camellia Grill trade dress at
a location other than Chartres.
      Khodr contends that his use of trade dress at locations other than
Chartres is irrelevant to the matter at hand given the Fifth Circuit’s most




123 Plumley v. Landmark Chevrolet, Inc. 122 F.3d 308, 312 (5th Cir. 1997).
124 See generally, Envt’l. Conservation Org., 529 F.3d at 527–28 (finding that third party
   action caused the alleged wrongful conduct to cease, declining to apply the voluntary
   cessation test, and affirming that the burden continued to lay with the plaintiff).
125 Doc. 435-2 at 6.
126 Donovan, 716 F.2d at 1462 (quoting United States v. W.T. Grant Co., 345 U.S. 629, 633

   (1953)).
127 Doc. 435-2.
128 Id. at 5.


                                               30
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 31 of 39




recent directive to this Court.129 The Fifth Circuit remanded this matter for
this Court to “determine if Khodr breached the License Agreement by using
the above-detailed alleged trade dress at the Chartres restaurant.”130 Although
this Court agrees with Khodr’s characterization of the issue on remand, this
Court cannot say that evidence of breaches at other locations is irrelevant to
the issue of injunctive relief. When this Court ruled in favor of Shwartz on his
trademark breach of contract claim, the Chartres restaurant was also the only
location at issue.131 Nevertheless, this Court found that Shwartz was “entitled
to an injunction to preclude any further operation in violation of the License
Agreement”132 and enjoined various Khodr entities from using the marks “at
any location other than the Carrollton Location.”133 Shwartz now requests a
similarly-styled injunction prohibiting Khodr’s use of Camellia Grill trade
dress. Accordingly, it is the likelihood that Khodr will use the Camellia Grill
trade dress at any location outside of the Carrollton location that will
determine the appropriateness of injunctive relief. This Court therefore finds
Khodr’s sole argument that he has no intention of re-opening the Chartres
location insufficient to render Shwartz’s claim moot.
      Khodr relies on the following cases for support. In Reservoir, Inc. v.
Truesdell, the Southern District of Texas denied injunctive relief after finding
“no evidence that Defendants again will infringe Plaintiffs’ rights” where the
“Defendants now are on notice, which they apparently previously were not,
that they have no rights to use the . . . marks.”134 In Neutron Depot, LLC v.


129  This Court agrees with Khodr that Shwartz has not provided competent summary
   judgment evidence to support its arguments related to The Grille in Metairie. This Court
   therefore did not rely on that evidence to form its opinion.
130 Uptown Grill, 920 F.3d at 251.
131 See Doc. 358.
132 See id. at 3.
133 Id.
134 Reservoir, Inc. v. Truesdell, 1 F. Supp. 3d 598, 617 (S.D. Tex. 2014).


                                               31
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 32 of 39




Bankrate, Inc., the Western District of Texas found the threat of future injury
“exceedingly unlikely” because it had been four years since the defendant
infringed on the mark and because the defendant sold the infringing entity and
“consequently lack[ed] further motivation to infringe on the Mark.”135 Finally,
in Fram Corp. v. Boyd, the Fifth Circuit affirmed that there was no evidence
in the record to cast doubt on the defendant’s good faith abandonment of
infringing practices.136 This Court finds these cases distinguishable.
       Unlike the above-cited cases, this Court cannot say that there is no
evidence in the record suggesting that Khodr will breach the License
Agreement in the future. As the Chartres restaurant was one of several
Camellia Grill spin-offs, the closure of one restaurant location does not
necessarily demonstrate a lack of “further motivation” to use Camellia Grill
trade dress.137 Further, there is at least some evidence that Khodr operated a
Camellia Grill-style restaurant as recently as 2019,138 distinguishing this case
from Reservoir and Neutron Depot where several years had passed since the
defendants last used the infringing mark. Finally, and most significantly, none
of Khodr’s cited cases address matters with the kind of prolonged, vexatious,
and disturbing litigation pattern like the one currently before the Court. This
Court does not find the record in this matter indicative of the kind of “good
faith” necessary to moot the availability of injunctive relief. Accordingly,




135 Neutron Depot, LLC v. Bankrate, Inc., No. AU-16-CA-01170-SS, 2018 WL 3014435, at *5
   (W.D. Tex. May 1, 2018), aff’d sub nom. Neutron Depot, L.L.C. v. Bankrate, Inc., 798 F.
   App’x 803 (5th Cir. 2020).
136 Fram Corp. v. Boyd, 230 F.2d 931, 933 (5th Cir. 1956).
137 Cf. Neutron Depot, LLC, 2018 WL 3014435, at *5.
138 See Doc. 435-2 at 5 n.2. (“CGH previously admitted that ‘The Grille closed in or around

   June of 2019.’ [Doc. 414-3, p.6]. Thus, The Grille ceased all use of any alleged trade dress
   within ninety (90) days of the Fifth Circuit’s finding that CGH had articulated a trade
   dress.”).
                                                 32
        Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 33 of 39




Khodr’s Motion for Partial Summary Judgment on Trade Dress Injunction is
denied.
      IV.   Shwartz’s Motion for Summary Judgment
        In his Motion for Summary Judgment (Doc. 414), Shwartz asks this
Court to find that Khodr breached the License Agreement by using Camellia
Grill trade dress at the Chartres restaurant, to enjoin Khodr from further use
of the trade dress or any derivative thereof at any future restaurant, and to
award Schwartz attorney’s fees. This Court will address each issue in turn.
        A. Breach of Contract
        The Louisiana Fourth Circuit Court of Appeal held that the License
Agreement terminated on June 1, 2011.139 Accordingly, Khodr’s use of
Camellia Grill trademarks and trade dress thereafter violates the post-
termination provisions of the License Agreement, Sections 12.1 and 12.2,
which revert all rights back to the Licensor and require the Licensee to “avoid
any action or the continuance of any condition which might suggest to the
public that Licensee has any right to the Marks, or that Licensee continues to
be associated with Licensor.”140 In the Fifth Circuit’s 2019 opinion, the circuit
court noted that this Court found eight “alleged elements” of trade dress and
remanded “for proceedings to determine if Khodr breached the License
Agreement by using the above-detailed alleged trade dress at the Chartres
restaurant.”141 This is the issue currently before this Court.
        In Shwartz’s Statement of Uncontested Facts, he states that “Khodr used
the Camellia Grill trade dress at the Chartres Location from the time the
restaurant opened in December 2010 until its close in or around December of
2017” and that “Khodr did not cease use of the Camellia Grill trade dress


139 See The Grill Holdings, L.L.C., 120 So. 3d at 303.
140 Doc. 414-4 at 13.
141 Uptown Grill, 920 F.3d at 251.


                                                 33
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 34 of 39




following the termination of the License.”142 Khodr concedes that these facts
are “undisputed.”143 This Court therefore finds that The Grill Holdings and
Chartres Grill are liable to the Licensor of the License Agreement, CGH, for
breach of the License Agreement’s post-termination provisions. Shwartz’s
Motion for Summary Judgment is granted to the extent it requests this Court
to find a breach of contract.
      B. Scope of Injunctive Relief
      Having found that Khodr breached the License Agreement by use of
Camellia Grill trade dress at the Chartres restaurant, Shwartz asks this Court
to enjoin Khodr from further use of the Camellia Grill trade dress beyond the
Carrollton location. Three aspects of Shwartz’s request are in dispute: (1)
whether Camellia Grill’s trade dress consists of 8 or 10 elements, (2) whether
this Court’s injunction should prohibit Khodr from any derivative use of the
trade dress, and (3) whether Hicham Khodr and Uptown Grill should be
included in the injunction.
      1. The Elements of Camellia Grill Trade Dress
      The parties first dispute how this Court should define Camellia Grill’s
trade dress in its injunction. As the License Agreement does not list the
elements of Camellia Grill’s trade dress, this Court finds that Camellia Grill’s
trade dress should be limited to that which is protectable under the Lanham
Act. This Court’s injunction must enforce Shwartz’s rights under the License
Agreement while preserving Khodr’s right to future competition in the
restaurant industry. This Court finds that the Lanham Act’s definition of
protectable trade dress adequately serves this goal.144


142 Doc. 414-2 at 2–3.
143 Doc. 421-1 at 2.
144 “The functionality doctrine prevents trademark law, which seeks to promote competition

   by protecting a firm’s reputation, from instead inhibiting legitimate competition by
                                               34
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 35 of 39




       Contrary to the parties’ assertions, this Court has not previously made a
finding as to the protectable elements of Camellia Grill’s trade dress. In this
Court’s Order and Reasons, dated May 26, 2017,145 this Court granted Khodr’s
Motion for Partial Summary Judgment146 and dismissed Shwartz’s claims for
trade dress infringement under the Lanham Act. In that motion, Khodr
argued, in part, that the alleged trade dress was not protectable because “(1)
[Shwartz has] insufficiently alleged the elements of a putative trade dress[,]
(2) even if the elements are sufficiently alleged, they are not inherently
distinctive and have not acquired secondary meaning, and (3) . . . the elements
are all functional and do not qualify for trade dress protection.”147
       In addressing Khodr’s arguments, this Court first found that Shwartz’s
discovery responses were “sufficient to put the Khodr parties on notice of the
elements of the putative trade dress.”148 This Court found that these putative
elements included:
        (1) the straw “popping” routine, (2) U-shaped counters, (3) audible
       order calling routine, (4) pink and green wall scheme, (5) separate
       pie cases on the rear wall at both ends of the cooking line, (6)
       stainless steel stemmed stools with green stool cushions, (7)
       individual counter checks handed to each customer, (8) fluted
       metal design under the counters and above the cooking line.149

Second, this Court found that “[t]he admissible evidence submitted by the
Shwartz parties, though scant, [was] sufficient to create a genuine issue of
material fact as to whether the putative trade dress has acquired a secondary




   allowing a producer to control a useful product feature.” Qualitex Co. v. Jacobson Prod. Co.,
   514 U.S. 159, 164 (1995).
145 See Doc. 294.
146 See Doc. 262.
147 Doc. 294 at 19.
148 Id. (emphasis added).
149 Id.


                                                  35
          Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 36 of 39




meaning.”150 Third, this Court found that the functional nature of the putative
trade dress elements “does not necessarily preclude protection under the
Lanham Act.”151 These findings encompass the extent to which this Court has
addressed the elements of Camellia Grill’s trade dress. Accordingly, the scope
of Camellia Grill’s protectable trade dress is still undetermined by this Court.
          Shwartz’s Motion for Summary Judgment does not provide sufficient
admissible evidence to allow this Court to determine Camellia Grill’s
protectable trade dress at this stage. Further, this Court finds that a
determination as to trade dress is necessary before this Court can entertain
Shwartz’s additional arguments regarding derivative use. Accordingly,
Shwartz’s request for summary judgment on the scope of the injunction is
denied. A trial will be held to determine the protectable elements of Camellia
Grill trade dress and whether an injunction prohibiting Khodr’s use of less
than all of the protectable trade dress is appropriate.
          2. The Parties to the Injunction
          Shwartz asks this Court to include Hicham Khodr, individually, in any
injunctive relief that this Court issues. As a preliminary matter, this Court has
addressed this issue previously, and Shwartz has argued this issue on appeal.
This Court therefore does not see why this Court’s injunction relating to trade
dress should differ in scope than the injunction previously issued with respect
to trademarks. Accordingly, this Court denies Shwartz’s Motion for Summary
Judgment to include Hicham Khodr, individually, in its injunction.
          Secondly, this Court finds Shwartz’s cited case law on the matter
unavailing. Much of the case law to which Shwartz cites involves matters
where the court held a corporate officer in contempt for violating an injunction



150   Id. at 21.
151   Doc. 294 at 22.
                                             36
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 37 of 39




issued to the corporate entity.152 In each of these cases, the court found the
corporate officers bound by the initial injunction to the corporate entity even
though they were not personally named in the injunction. These courts’
findings are consistent with Federal Rule of Civil Procedure 65(d)(2), which
states that every injunction or restraining order “binds only the following who
receive actual notice of it by personal service or otherwise: (A) the parties;
(B) the parties’ officers, agents, servants, employees, and attorneys; and (C)
other persons who are in active concert or participation with anyone described
in Rule 65(d)(2)(A) or (B).” Shwartz’s cited case law is therefore contrary to
Shwartz’s position that Hicham Khodr needs to be personally named, as under
Rule 65, corporate officers are de facto bound by injunctions naming the
officers’ affiliated entities.
        Shwartz seems to have reached this same conclusion as he concedes that
“[a]rguably, the plain language of Rule 65 makes such an injunction
automatically binding without the explicit naming of Uptown Grill and
Hicham Khodr, individually.”153 Shwartz therefore asks this Court to include
the language of Federal Rule of Civil Procedure 65(d)(2) in its injunction. As
this Court finds that this language is already implicit in the injunctions issued
by this Court, this Court has no difficulty granting Shwartz’s request. The
injunction that this Court issues will therefore enjoin the parties, the parties’

152 See e.g., Additive Controls & Measurement Sys., Inc. v. Flowdata, Inc., 154 F.3d 1345,
   1351 (Fed. Cir. 1998) (“[I]t is clear that Cotton was bound by the injunction when it was
   entered against AdCon in August 1993, even though Cotton was not a named party to the
   underlying infringement suit. Rule 65(d) specifically names “officers” of a defendant as
   among those who are bound by an injunction, and there is a substantial body of case law
   in support of that proposition.” (citations omitted)); Elec. Workers Pension Tr. Fund of
   Local Union |58, IBEW v. Gary’s Elec. Serv. Co., 340 F.3d 373, 382 (6th Cir. 2003)
   (“Whether or not Pipia was a named defendant in the order, or even mentioned at all, is
   not controlling. Pipia, as an officer of the corporation and the one responsible for the
   corporation’s affairs, was subject to the court’s order just as the corporation itself was.”
   (citations omitted)).
153 Doc. 428 at 7.


                                                 37
       Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 38 of 39




officers, agents, servants, employees, attorneys, and other persons in active
concert or participation therewith.154
       Additionally, Khodr argues that Uptown Grill should be excluded from
this Court’s injunction. Uptown Grill was included in this Court’s previous
injunction as a sublicensee to the License Agreement. Khodr argues that this
Court’s previous injunction is distinguishable as it “addressed trademark use
by both the Uptown and Chartres location.”155 This Court does not find the
previous injunction distinguishable. This Court previously enjoined use of the
Camellia Grill Marks beyond the Carrollton restaurant after finding a breach
of the License Agreement at the Chartres location. Even Khodr concedes that
the “factual scenario and legal issues presented are nearly identical.”156 This
Court therefore holds that, like in the previously issued injunction, the parties
to the injunction should be the parties to the License Agreement: The Grill
Holdings, Uptown Grill, and Chartres Grill.
       C. Attorney’s Fees
       Shwartz also asks that this Court award Shwartz attorney’s fees as it
did in relation to Shwartz’s trademark breach of contract claim. Section 17.2
of the License Agreement provides that the prevailing party in any action or
proceeding to enforce the License Agreement be awarded all reasonable
attorneys’ fees and costs.157 This Court therefore finds that attorney’s fees are
warranted.
       This Court does agree with Khodr, however, that Shwartz should only be
awarded attorney’s fees that are associated with Shwartz’s breach of contract
claim. Shwartz therefore is not entitled to fees related to Shwartz’s Motion to


154 See FED. R. CIV. P. 65(d)(2).
155 Doc. 421 at 11.
156 Id. at 9.
157 Doc. 414-4 at 16.


                                          38
      Case 2:13-cv-06560-JTM Document 470 Filed 01/27/21 Page 39 of 39




Dismiss Under the Rooker-Feldman Doctrine or Khodr’s Motion for Rule 11
Sanctions. Further, Shwartz may only collect attorney’s fees that originated
after the most recent remand from the Fifth Circuit.


                              CONCLUSION
     For the foregoing reasons, Shwartz’s Motion to Dismiss for Lack of
Jurisdiction Under the Rooker-Feldman Doctrine (Doc. 442), Khodr’s Motion
for Rule 11 Sanctions (Doc. 456), and Khodr’s Motion for Partial Summary
Judgment on Trade Dress Injunction (Doc. 435) are DENIED. Shwartz’s
Motion for Summary Judgment (Doc. 414) is GRANTED IN PART and
DENIED IN PART.


                   New Orleans, Louisiana this 27th day of January, 2021.




                                   ____________________________________
                                   JANE TRICHE MILAZZO
                                   UNITED STATES DISTRICT JUDGE




                                        39
